Case 6:21-mj-01020-EJK Document1 Filed 01/14/21 Page 1 of 7 PagelD 1

AOQ-91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

United States of America
v.

ADAM LEE ROSEMAYER Case No.

6:21-mj - 1020

Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of January 10-13, 2021 inthecountyof __—s-_- Orange ———s in the
Middle District of Florida __—_, the defendant(s) violated:

Code Section Offense Description
18 U.S.C. § 922(d)(1) Sale or transfer to a prohibited person.

This criminal complaint is based on these facts:

Please see attached.

O Continued on the attached sheet.

  

7

Complainant's signature

Thomas Harrison, Special Agent

Printed name and “ee ieee a 2ISi4,

   

Sworn to before me over ZOOM and signed by me pursuant to Fed.R.Crim. P. 4.1 and 4(d

Date: otf palrory - oO

City and state: Orlando, Florida EMBRY J:

 

 

Printed name and title

 
Case 6:21-mj-01020-EJK Document1 Filed 01/14/21 Page 2 of 7 PagelD 2

STATE OF FLORIDA CASE NO. 6:21-mj-1020
COUNTY OF ORANGE

AFFIDAVIT.

I, Thomas Harrison, employed as a Special Agent (SA) with the Bureau of
Alcohol, Tobacco, Firearms and Explosives (ATF), United States Department of
Justice, having been duly sworn, do hereby depose and state as follows:

1. Iam a Special Agent (S/A) with the United States Department of Justice,
Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF), and have been so
employed since January 2020. As a Special Agent for the ATF, I have completed the
Criminal Investigator Training Program at the Federal Law Enforcement Training
Center (FLETC) in Glynco, Georgia. Prior to my employment with the ATF, I
attended the Massachusetts Municipal Police Training Councils Basic Reserve Police
Academy and I worked as a sworn law enforcement officer in the Commonwealth of
Massachusetts for approximately 4 years. I attended the Florida Criminal Justice
Standards and Training Commission Basic Law Enforcement Academy and I was
employed with the Gainesville Florida Police Department for approximately 11 years
as a sworn law enforcement officer.

2. I am a law enforcement officer of the United States within the meaning
of Title 18, United States Code, Section 2510 (7), that is, an officer of the United States
empowered by law to conduct investigations and make arrests upon violations of the
offenses enumerated in Title 18, United States Code, Section 2516. Iam currently

assigned to the Bureau of Alcohol Tobacco, Firearms and Explosives (ATF) in the
Case 6:21-mj-01020-EJK Document1 Filed 01/14/21 Page 3 of 7 PagelD 3

Tampa Field Division, Orlando III Field Office, conducting investigations of federal
firearms violations, crimes of violence and other federal violations.

3. I have received training concerning violations of the Gun Control Act
within Title 18 of the United Stated Code and violations of the National Firearms Act
within Title 26 of the United States Code. In addition, I have received training
regarding the following topics, although this list is not exhaustive: surveillance;
interviewing; writing of warrants; handling of evidence; arrest procedures; search
procedures and testifying in court. Since graduating from the Academy, I have been
assigned to the Orlando III Field Office and tasked with investigating gun trafficking,
narcotics trafficking, organized crime, street gangs, and other types of violent crime.

PURPOSE OF AFFIDAVIT

4, This affidavit is based upon my personal knowledge, a review of evidence
obtained during the course of this investigation, and information obtained by me in
my official capacity from other law enforcement officers and sources of information
that have proven to be reliable during the course of the investigation. This affidavit is
submitted for the limited purpose of establishing probable cause in support of the
issuance of a criminal complaint and arrest warrant for Adam Lee ROSEMAYER,
hereinafter “ROSEMA YER” for committing a violation 922(d)(1) (sale or transfer to
a prohibited person). Because this affidavit is being submitted for the limited purpose
of establishing probable cause, I have not set forth in this affidavit everything that I
have learned as a result of this investigation. Rather, I have set forth only those facts

I believe are necessary to establish probable cause that a violation of the above-listed

2
Case 6:21-mj-01020-EJK Document 1 Filed 01/14/21 Page 4 of 7 PagelD 4

federal laws has been committed. The violations alleged in this affidavit occurred
within the Middle District of Florida.
FACTUAL BASIS ESTABLISHING PROBABLE CAUSE

5. During this investigation, an ATF Confidential Informant, hereinafter
“CI! had several interactions with an individual identified as Adam Lee
ROSEMAYER. These interactions included but were not limited to conversations
pertaining to firearms starting on or about November 2020. ROSEMAYER asked the
Cl if he was interested in firearms, and added that he would be able to sell the CI a
firearm sometime in January, after he ROSEMAYER) completed his move to his
current residence at xxxx, Orlando, Florida.

6. On January 09, 2021, the CI contacted ROSEMAYER and inquired
about the possible sale of a firearm. Later on this same day, ROSEMAYER contacted
the CI and stated he was willing to sell the CI a handgun. ROSEMAYER sent the Cl
his residential address via cellular text message. In addition to his address,
ROSEMAYER sent a photo of a handgun frame and box containing various firearm
parts and components along with the statement, “I’m building as we speak lol.” Both
ROSEMAYER and the CI agreed to meet at ROSEMAYER’s residence located at
xxxx, Orlando, FL the following day, January 10, 2021.

7. On January 10, 2021, the CI met with ROSEMAYER at

ROSEMAYER’s residence and purchased a homemade firearm, made with a frame

 

! The Cl is a paid informant who has previously provided reliable information concerning criminal activities on
multiple occasions that resulted in multiple convictions. The CI also provided information on criminal violations
that were corroborated by an independent follow-up investigation.

3
Case 6:21-mj-01020-EJK Document 1 Filed 01/14/21 Page 5 of 7 PagelD 5

manufactured from “Polymer80”. Prior to the exchange of money and the firearm, the
CI tells ROSEMAYER, “my felonies aren’t like serious bro. I didn’t murder nobody;
rape nobody, nothing like that. Just so you know, it’s nothing crazy. You’re doing
business with a real honest person.” ROSEMAYER acknowledged the statement by
indicating that he (ROSEMAYER) did not care about that (namely, the felony
convictions) because he sells to anyone. During this transaction, ROSEMAYER
walked out to a white Dodge Ram that was parked on the roadway in front of his
residence and retrieved a Glock 9mm 15-round capacity magazine, for which he then
inserted inside the firearm before giving it to the CI. During this transaction, the CI
observed within ROSEMAYER’s residence, a box containing about ten (10) pistol
frames similar to the one the CI ended up receiving from ROSEMAYER. The CI
purchased the above firearm for $850.00.

8. On January 11, 2021, the CI contacted ROSEMAYER by phone and
asked why the firearm he had purchased the prior day, January 10, 2021, was not a
Glock. ROSEMAYER explained that the firearm he had sold to the CI was not
actually a Glock, but rather a firearm he (ROSEMAYER) had manufactured and/or
assembled and the reason for the unusually high price was that these specific
manufactured firearms are untraceable. The Cl then inquired about purchasing an AK-
style rifle, to which ROSEMAYER stated that he could, but alleged the AK-style rifle
is not cheap. ROSEMAYER then offered to sell the CI two handguns and sent
photographs to the CI via cellular text message. The CI agreed to purchase the two

firearms from ROSEMAYER for $1,400.00 on January 12, 2021. During this
4
Case 6:21-mj-01020-EJK Document 1 Filed 01/14/21 Page 6 of 7 PagelD 6

conversation with the CI, ROSEMAYER stated that he ears approximately
$100,000.00 through the sale and distribution of firearms.

9. On January 12, 2021, the CI met with ROSEMAYER at
ROSEMAYER’s residence and purchased a Glock pistol, model 48, 9mm caliber,
bearing serial number BK YW006 and a Glock pistol, model 35, .40 caliber, bearing
serial number BDPL270. Both of these firearms were sold to the CI encased within
their respective Glock case marked with a sticker bearing the make, model, caliber and
serial number. The CI purchased both of these firearms for $1,400.00.

10. On January 13, 2021, an ATF Industry Operations Investigator (IOI)
conducted a computerized check of the ATF Federal Licensing System (FLS) which
disclosed that ROSEMAYER never had or was not currently in possession of Federal
Firearms License (FFL).

11. On January 13, 2021, an ATF Agent conducted an eTrace database
query that revealed that approximately 51 firearms purchased by ROSEMAYER
between October, 21, 2019 and today’s date. Additionally, there were approximately
15 firearm Trace Summary Reports indicating recovered firearms from various crime
scenes, all listing ROSEMA YER as the original purchaser.

12. On January 13, 2021, the CI met with ROSEMAYER at
ROSEMAYER'’s residence and purchased a Glock pistol, model 43X, 9mm caliber,

serial number BLAR753, and four (4) auto-sears” for an AK-style firearm. These items.

 

2 Auto sear is a machine gun as defined by 26 U.S.C. 5845(b). The National Firearms Act, 26 U.S.C. 5845(b) defines
“machine gun” to include any combination of parts designed and intended for use in converting a weapon to shoot
automatically more than one shot, without manual reloading, by a single function of the trigger.

3
Case 6:21-mj-01020-EJK Document 1 Filed 01/14/21 Page 7 of 7 PagelD 7

were located within the residence. While outside the residence, the CI informed
ROSEMAYER again that he was a convicted felon. Afterwards, the CI also purchased
a Glock pistol, model 23, caliber .40, serial number MSR637, and this firearm was
retrieved from the floorboard of a black 2016 Nissan sedan bearing Florida registration
tag Y87QFY. The CI purchased these firearms and auto-sears for $1,800.00
CONCLUSION

13. On the basis of the foregoing facts and evidence, I submit that probable
cause exists to charge Adam Lee ROSEMAYER for committing violations of Title 18,
United States Code, Section 922(d)(1). I thus respectfully request that the Court issue

a complaint and warrant for ROSEMAYER’s arrest.

hl

Special Agent Thomas A. Harrison
Bureau of Alcohol, Tobacco, Firearms
and Explosives

This concludes my affidavit.

Affidavit submitted by email and attested to me as
true and accurate via ZOOM consistent with
Fed.R.Crim. P. 4.1 before nets 14{ day

   
 
  

 

of January, 2021. Woe
HON. EMBRY J. KIDD“. A BO Fe:
United States Magis fe ae a a

Os nok ger
